Appeal from a judgment of the Supreme Court (Feldstein, J.), entered August 11, 1993 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
In denying his request for parole, petitioner contends that respondent placed undue emphasis on past statements he made that he had committed other crimes and the offense resulting in the current conviction. In rejecting this argument, we note that parole release is a discretionary decision which, if made in conformity with statutory requirements, is not reviewable. Petitioner has failed to make a convincing showing that respondent considered erroneous information in denying his request. In any event, respondent’s decision was also based on the extreme gravity of the offense for which petitioner was imprisoned. Respondent was free to place whatever weight it believed appropriate upon the factors it is required to consider. Respondent’s decision to deny parole is supported by the record and must be upheld. Petitioner’s remaining arguments have been examined and rejected for lack of merit.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.